Citation Nr: 1206095	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-37 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post, aortic valve replacement, mitral insufficiency with aortic involvement and organic heart murmur, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from January 1954 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence, that his status post, aortic valve replacement, mitral insufficiency with aortic involvement and organic heart murmur, is more severe than his current evaluation reflects.  He maintains that he has been fatigued on a daily basis since heart surgery in 2005 and has dizzy spells which he believes are related to his heart condition.  

The claims file reflects that the Veteran receives cardiac medical treatment from VA.  The most recent VA treatment records are dated up to December 2009.  However, the record includes an August 2010 rating decision that reference VA treatment records as recent as March 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.  

Further, when the Veteran was last examined in November 2007, he related that he had not seen his private cardiologist in over a year.  However, in more recent VA outpatient treatment records of October 2008, it was noted that he was seen primarily by his private cardiologist.  There are no private cardiology records on file from the Veteran's private cardiologist.  These records, if any, should be obtained prior to adjudication of the claim.  

Finally, as noted, the Veteran was most recently examined in connection with the claim in November 2007.  His representative has indicated, in pertinent part, that the results of this examination are too stale for evaluative purposes and do not provide a basis for comprehensive and accurate rating.  Moreover, contrary to the directions set forth 38 C.F.R. § 4.104, the examiner failed to provide an estimate of the level of activity (expressed in METs, and supported by specific examples, that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner merely stated that he could not provide such an estimate due to the Veteran's right lower extremity amputation.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet.App. 480, 482 (1992) (when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining an appropriate release of information form from the Veteran, the RO/AMC should obtain the Veteran's private treatment records from his private cardiologist since 2007 to the present, if any, and associate those records with the claims folder.  Any negative development should be so noted in the claims folder.  

2.  Obtain the Veteran's current and complete VA outpatient treatment records, to include all cardiology outpatient treatment records from December 2009 to the present, if any, and associate those records with the claims folder.  Any negative development should be so noted in the claims folder.  

3.  Thereafter, the Veteran should undergo a comprehensive VA cardiology examination.  All indicated studies should be performed.  The examiner should indicate whether the Veteran has had an episode of congestive heart failure in the past year; or a workload of greater than 3, but less than 5 METS which resulted in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fracture of 30 to 50 percent.  If exercise testing cannot be done for medical reasons, please estimate the level of activity (expressed in METs, and supported by specific examples, that results in dyspnea, fatigue, angina, dizziness, or syncope.  

A rationale for any opinion advanced should be given regarding the Veteran's cardiology disability.  

4.  After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



